Citation Nr: 1433810	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a skin condition, to include pseudofolliculitis barbae (PFB). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded the Veteran's claim in November 2011 for development.  

In May 2011, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased evaluation for a skin condition. 38 C.F.R. § 19.9 (2013).

The Veteran is presently rated 30 percent for his BFP.  He was last evaluated for this disability in an examination in June 2010.  The June 2010 examination states that, the Veteran had no signs of skin disease: acne, chloracne, scarring alopecia, alopecia arcata or hyperhidrosis present.  There was no indication in the examination report showed that the Veteran took medication for his skin condition.  At the Veteran's travel Board hearing, the Veteran stated that as treatment he uses steroids every other day.  The Veteran stated he takes 20 milligrams prednisone, and that he took that for about a year.  The Veteran also stated that he uses cream to combat his skin condition.  Thus, the Veteran has submitted lay evidence suggesting a material change in the signs and symptoms of his skin condition since his last examination.  Additionally, in the development from the November 2011 Board remand, VA medical records show that the Veteran was prescribed prednisone which was refilled in March, April and August of 2011.   Given the evidence relating to the severity of his skin condition, a new examination should be provided.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his skin since November 2011.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to comment on the percent of the body and exposed areas of the body affected by the Veteran's skin disability and note whether the Veteran takes any medications, including corticosteroids, for the disability.  
The examiner is to specifically address the Veteran's history of medication for his skin disability.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



